DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 7/12/2021 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
2.	The objection to the drawings are withdrawn.  The correction filed 7/12/2021 designating Figures 7 and 8 with a legend of –Background Art—is sufficient to overcome the objection and the drawings filed 7/12/2021 are accepted.  

Claim Objections
3.	Claim 1 is objected to because of the following informalities:  line 4 is not grammatically correct as it is missing an indefinite article (“a”).  Correction can be made by way as follows: 
Line 4:  “configured to open when an internal pressure of a corresponding one of the plurality of”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
4.	The rejection of claim 1, and thus dependent claims 2-5, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amendments filed.  
withdrawn in view of the amendments filed.

5.	Claim 1, and thus dependent claims 2-5, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 at line 23 and 26 has been amended to remove the preposition “over” in each instance rendering the claim indefinite as it now reads as follows which is neither grammatically correct or clear rendering the claim indefinite:
	“a  first double-sided tape provides a tight fit between an outer peripheral part of one of the plurality of batteries having the one of the projecting electrodes and the outer peripheral cover of the battery holder to ensure that the outer peripheral part of the one of the plurality of batteries fits tightly the outer peripheral cover,
a second double-sided tape provides a tight fit between the outer peripheral cover of the battery holder and the planar part of the lead plate to ensure that the outer peripheral cover fits tightly the planar part of the lead plate…” 

Appropriate correction is required and can be done by way of reinstating “over” in each instance where it was removed.
Allowable Subject Matter
6.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and the claim objection set forth in this Office action.  
	It is noted that the Examiner did attempt to correct the above issues by way of  Examiner’s Amendment by contacting the attorney of record, Tsuyoshi Nakamura; however, the attorney of record requested an Office Action due to illness.

The following comments are made for clarity of the record in terms of claim interpretation (as previously provided in the prior Office Action):
The phrases of “provides a tight fit” and “fits tightly” as utilized in the claim set are interpreted to mean that the entity provided (i.e., first or second double-sided tap) is provided such that there isn’t a gap between the entities it fits between (P40-41 of the PGPUB).
	The claim recites in part that that:
	“a first double-sided tape provides a tight fit between an outer peripheral part of each of the plurality of batteries and the outer peripheral cover of the battery holder to ensure that the outer peripheral part of each of the plurality of batteries fits tightly over the outer peripheral cover,
a second double-sided tape provides a tight fit between the outer peripheral cover of the battery holder and the planar part of the lead plate to ensure that the outer peripheral cover fits tightly over the planar part of the lead plate…”

It is noted that this feature is supported and would be one in which FIG. 1 is rotated to the orientation shown below such that the outer peripheral part of each of the plurality of batteries fits tightly over the outer peripheral cover 21, and the outer peripheral cover 21 fits tightly over the planar part 31 of the lead plate 3:

    PNG
    media_image1.png
    579
    820
    media_image1.png
    Greyscale

Response to Arguments
7.	Applicant’s arguments filed 7/12/2021 with respect to the prior Office Action rejections have been fully considered and are persuasive in view of the amendments provided.  

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729